Filed 3/10/21 P. v. Ruelas CA1/3
             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                           DIVISION THREE


THE PEOPLE,
  Plaintiff and Respondent,                               A160516

v.                                                        (City and County of San Francisco
                                                          Super. Ct. No. SCN231480)
DEBORAH ANN RUELAS,
 Defendant and Appellant.


          On June 28, 2019, the San Francisco District Attorney filed an
information charging defendant Deborah Ann Ruelas with the
following three felony offenses based on a May 3, 2019 incident: (1)
assault with force likely to cause great bodily injury (count one) (Pen.
Code,1 § 245, subd. (a)(4)); (2) inflicting injury on an elder person likely
to cause great bodily injury (count two) (§ 368, subd. (b)(1)); and (3)
assault with a deadly weapon-not a firearm (bottle) (count three) (§
245, subd. (a)(1)). The information also included two sentence
enhancement allegations: (1) prohibition of probation due to
defendant’s prior felony convictions; and (2) that at the time of the
incident defendant was on probation for a prior felony conviction for


1         All further unspecified statutory references are to the Penal
Code.

                                                           1
assault (§§ 1203, subd. (e)(4), 1203k). On July 10, 2019, after a
hearing, the trial court denied defendant’s request for admission into
the court’s Mental Health Diversion program.
      At a jury trial in September 2019, the jury heard eyewitness
testimony and saw a video of the confrontation between defendant and
the elder victim. Defendant struck the elder victim in the face with her
hand and threw a beer bottle that struck the back side of the elder
victim’s caretaker. The jury also heard testimony that the elder victim
had bruising on the side of her face visible a few days after the assault,
but had no other lasting physical effects. The caretaker had shoulder
pain for a day but no lasting physical effects. Defendant was acquitted
of the three felony counts, but found guilty of lesser included
misdemeanors of simple assault (counts one and three)(§ 240) and
abuse of an elder person (count two)(§ 368, subd. (b)(1)).
      In November 2019, sentencing proceedings were suspended after
defendant’s trial counsel stated he had a doubt as to defendant’s
competency. In January 2020, after receipt of forensic reports, the
court declared defendant incompetent; she was committed in February
to the California Department of State Hospitals to receive “competency
training in a locked forensic setting.” Several months later, on May 11,
2020, the court declared defendant’s competency had been restored
based on a report from the jail behavioral health services and both
parties’ willingness to submit that defendant was competent. The
proceedings were reinstated and a date was set for sentencing.
      On May 27, 2020, defendant was sentenced on count two (abuse
of an elder person) to a term of one year in county jail with credit for
time served (resulting in the completion of that term); the sentences on



                                     2
the remaining counts one and three were imposed but stayed pursuant
to section 654. After the court revoked defendant’s probation imposed
on her prior felony conviction for assault, defendant was sentenced to a
concurrent term of two years in state prison, with credit for time served
(resulting in the completion of that term), and she was released to
parole supervision. The court imposed a restitution fine of $150, a
court operations assessment fee of $40, and a criminal conviction
assessment of $30, with all imposed sums stayed pending an ability to
pay hearing.
      Appellate counsel has filed a brief asking us to independently
review the record pursuant to People v. Wende (1979) 25 Cal.3d 436 to
determine whether there are any arguable issues on appeal. Appellate
counsel has averred defendant was advised of her right to file a
supplemental brief, but she has not filed such a brief. Having
independently reviewed the record, we conclude there are no issues
that require further briefing and affirm the judgment.
                             DISPOSITION
      The judgment is affirmed.




                                    3
                                           _________________________
                                           Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Wiseman, J.*




People v. Ruelas/A160516

*Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6
of the California Constitution.

                                    4